Citation Nr: 0400046	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  03-06 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from March 1952 to March 
1956.  

This matter arises from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (BVA or Board) for 
resolution.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable resolution of the issues on 
appeal.  

2.  The veteran served in the United States Air Force as a 
radio-intercept operator.  

3.  The veteran has been diagnosed with bilateral hearing 
loss and tinnitus.  

4.  The objective medical evidence fails to establish a nexus 
or link between the veteran's diagnosed bilateral hearing 
loss and tinnitus and any incident of his active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or as a result 
of the veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
1132, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2003).

2.  Tinnitus was not incurred in or as a result of the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 1132, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his work as a radio-intercept 
operator in the Air Force involved exposure to constant 
acoustic trauma.  As a result of such trauma, the veteran 
maintains that he incurred bilateral hearing loss and 
tinnitus.  Accordingly, he maintains that service connection 
for bilateral hearing loss and tinnitus should be 
established.  In such cases, the VA has a duty to assist the 
veteran in developing evidence necessary to substantiate such 
claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(c)).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)).  As 
part of the notice, VA is required to inform the claimant and 
the claimant's representative which evidence is to be 
provided by the claimant, and which evidence, if any, VA will 
attempt to obtain for the claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (requiring the VA to 
notify the veteran of what evidence he was required to 
provide and what evidence the VA would attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issues addressed here.  The Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to substantiate his claims for entitlement to 
service connection for bilateral hearing loss and tinnitus  
The veteran has been provided with notice of what evidence 
the VA would obtain, and the evidence he was to provide with 
respect to his claims for service connection.  In that 
regard, the Board concludes that the discussions as contained 
in the initial rating decision, in the subsequent statement 
of the case, and in correspondence to the veteran dated in 
February 2002 and in April 2002 have provided him with 
sufficient information regarding the applicable regulations 
and the evidence necessary to substantiate his claims.  The 
Board finds that such documents are essentially in compliance 
with the VA's revised notice requirements.  By that 
correspondence, the veteran was advised of the evidence 
necessary to substantiate his claims for service connection, 
and what evidence was necessary to show that he actually 
experienced tinnitus and bilateral hearing loss resulting 
from exposure to acoustic trauma in service.  He was informed 
of what evidence the VA would attempt to obtain, and what 
evidence he was responsible for providing.  In addition, via 
the above-captioned correspondence, the veteran was advised 
of the relevant statutes and regulations as were applicable 
to his claims, and of his rights and duties under the VCAA.  
The Board finds, therefore, that the enhanced notice 
requirements as set forth in the VCAA have been substantially 
complied with.  See Quartuccio, supra.  

With respect to assistance with evidentiary development, the 
Board notes that the veteran indicated that he had no 
additional evidence to submit.  The veteran submitted the 
report of a private audiogram dated in June 2000 in addition 
to a statement from a treating physician dated in January 
2002.  To that end, the Board concludes that all relevant 
facts have been properly developed, and that all evidence 
necessary for an equitable disposition of the issues of 
entitlement to service connection for bilateral hearing loss 
and for tinnitus has been identified and obtained.  The 
evidence of record includes the report of the veteran's 
service separation examination, private records as noted 
above, and the report of a VA audiometric examination dated 
in May 2002.  The veteran also made statements in support of 
his claims.  In addition, the Board observes that the veteran 
declined the opportunity to appear before either a Hearing 
Officer or before a Veterans' Law Judge in order to present 
testimony at a personal hearing.  

In light of the opinion rendered pursuant to the May 2002 VA 
rating examination, which properly addresses the issue of the 
etiology of the veteran's diagnosed bilateral hearing loss 
and tinnitus, the Board finds that scheduling him to undergo 
an additional rating examination would not serve any purpose 
towards advancing or substantiating his claim for entitlement 
to service connection, particularly in view of the equivocal 
nature of the statement submitted by the veteran's private 
treating physician.  Accordingly, in light of the foregoing, 
the Board concludes that scheduling the veteran for any 
further rating examinations in connection with the issues 
decided here would likely result in unnecessary delay, and 
would not add anything of substance to the evidentiary 
record.  The Board is unaware of any additional relevant 
evidence which is available in connection with the claims 
involving entitlement to service connection for bilateral 
hearing loss and tinnitus.  Therefore, the Board finds that 
no further assistance to the veteran regarding the 
development of evidence is required, and would otherwise be 
unproductive.

Historically, the veteran's claim for service connection for 
bilateral hearing loss was denied by a June 2002 rating 
decision.  This appeal followed.  

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (2003).  While the VCAA has eliminated 
the well-grounded claim requirement, however, the claimed 
disability or disease must still be shown to exist by a 
medical diagnosis.  Further, a medical nexus must still be 
established between the claimed disability and an injury or 
disease incurred in service, or otherwise due to a service-
connected disability.  

Further, under the criteria set forth under 38 C.F.R. § 3.385 
(2003), impaired hearing will be considered to be a 
disability for VA benefits purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above-captioned 
frequencies are 26 decibels or greater, or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  

The veteran primarily contends that he served as a radio 
intercept operator in the Air Force for some four years.  He 
has offered that he constantly wore earphones and listened to 
all manner of radio signals and static in connection with his 
regular duties.  According to the veteran, since his 
discharge from service, he only experienced acoustic trauma 
on rare occasions when he would discharge firearms while 
hunting.  He asserts that exposure to acoustic trauma in 
service resulted in his now-diagnosed bilateral hearing loss 
and tinnitus.  

The report of the veteran's service separation examination 
fails to disclose any complaints related to hearing loss or 
tinnitus.  At the time of his discharge, the veteran was not 
afforded an audiometric examination.  Rather, he was 
administered a "whispered voice" test in which he was found 
to be able to detect the sound of a whispered voice at 15 
feet.  His scores bilaterally were 15/15.  

In support of his claim, the veteran submitted the report of 
a private audiometric examination.  The veteran's actual 
hearing loss was not displayed in chart form, but a graph of 
his hearing ability disclosed what appeared to be somewhat 
profound bilateral hearing loss beginning at 1000 and 2000 
Hertz.  Speech audiometry was conducted, which disclosed 100 
percent of recognition in the right ear and 80 percent in the 
left ear.  It was unclear as to whether or not those 
percentages reflected speech audiometry on the Maryland CNC 
test.  

The veteran underwent a VA audiological rating examination in 
May 2002.  The results of that examination disclosed the 
veteran's pure tone thresholds, in decibels, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
60
55
LEFT
30
50
65
70
80


Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 80 percent in the left ear.  
The audiogram disclosed that the veteran had bilateral 
sensorineural hearing loss within the meaning of 38 C.F.R. 
§ 3.385.  The examiner noted the veteran's reported history 
of noise exposure in service, and reported that the veteran 
experienced minimal noise exposure in his post-service 
employment although he was exposed to gunfire noise when 
hunting on occasion.  According to the examiner, the veteran 
indicated that he had experienced bilateral tinnitus for "a 
long time."  He was, however, unable to be more specific 
about when he first noticed the tinnitus, the examiner 
explained.  With respect to the etiology of the veteran's 
bilateral hearing loss and tinnitus, the examiner offered 
that it was unlikely that the veteran's current disability 
was related to exposure to acoustic trauma in service.  In 
support of that opinion, the examiner indicated that the 
report of the veteran's service separation examination was 
negative for any indication or complaints related to tinnitus 
or hearing loss.  Further, the examiner noted that the 
veteran was not found to have experienced hearing loss until 
many years following his discharge from service, and that the 
veteran did not state that he had experienced tinnitus in 
service.  The examiner went on to state that the veteran's 
bilateral hearing loss and tinnitus may have been present for 
"several years" from the date of the examination as the 
veteran indicated, but also pointed out that such pathology 
apparently did not begin for "several years" following the 
veteran's discharge from service.  

In his notice of disagreement and substantive appeal, the 
veteran offered that he had not been asked when his tinnitus 
began, and stated that he recalled that his tinnitus had 
begun in service.  Further, he indicated that the noise level 
in his headphones was relatively high, while his post-service 
exposure to acoustic trauma while hunting was minimal.  In 
further support of his claim, the veteran submitted a 
statement dated in January 2002 from a private treating 
physician, R. J. K., M.D., F.A.C.S..  

According to Dr. K., he saw the veteran in January 2002 for 
complaints of hearing loss and tinnitus.  Dr. K. indicated 
that the veteran stated that he had been exposed to what he 
characterized as extremely loud noise from Morse Code 
transmissions, static, and other radio noise while working in 
his capacity as a radio intercept operator in service.  Dr. 
K. explained that the veteran stated that such noise exposure 
resulted in hearing loss sufficient to require the use of a 
hearing aid in his left ear in order to understand normal 
speech.  Dr. K. listed his clinical physical findings, and in 
conclusion stated the following:  "There is a possibility 
that this Veteran's hearing loss and tinnitus may possibly 
due to the constant loud noise exposure while serving his 
country." Sic.  In a statement received from the veteran's 
service representative, the veteran indicated that he had no 
additional evidence to submit.  

The Board has carefully evaluated the foregoing, and must 
conclude that the preponderance of the evidence is against 
the veteran's claim for service connection for bilateral 
hearing loss and tinnitus.  The Board acknowledges that the 
veteran suffers from bilateral hearing loss and tinnitus.  At 
issue here is the etiology of those disorders.  The report of 
the VA rating examination contains an unequivocal opinion 
that it is unlikely that the veteran's diagnosed bilateral 
hearing loss and tinnitus were incurred as a result of noise 
exposure as the veteran described having experienced in 
service.  The statement offered by Dr. K., however, contains 
language that there exists the possibility that the veteran's 
hearing loss may possibly have been due to his in service 
noise exposure.  

In weighing the evidence consisting of the two medical 
opinions, the Board finds that the opinion rendered by the VA 
rating examiner in May 2002 is to be accorded greater weight 
for the following reasons.  In the first instance, there is a 
presumption of regularity in connection with the manner in 
which the examination was conducted.  The examiner indicated 
that the veteran was unable to state with any degree of 
certainty when his tinnitus occurred.  The Board acknowledges 
the veteran's assertions to the effect that the examiner did 
not ask him any such questions, but such assertions are not 
supported by the objective medical evidence.  

Second, the Board finds that the statement offered by Dr. K. 
is too equivocal to provide a proper basis for establishing 
service incurrence for the veteran's bilateral hearing loss 
and tinnitus.  Dr. K. was only able to suggest the 
"possibility" that the veteran's hearing disability may 
possibly have been incurred as a result of his active duty 
noise exposure.  In that regard, the United States Court of 
Appeals for Veterans Claims (Court) has held that such 
medical opinions expressed in terms of "may" also implies 
"may" or "may not" and are too speculative to establish a 
plausible claim by themselves.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); see also Bostain v. West, 11 Vet. App. 
124, 127-28 (1998); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (Medical opinions employing the phrase "may" or 
"may not" are speculative. . . ).  In the present case, the 
Board finds that the opinions of record here suggesting 
either a mere possibility of service incurrence or that the 
veteran's bilateral hearing loss and tinnitus may have begun 
in service are analogous to the terms "may or may not" and 
are hence too speculative to form a basis upon which service 
connection for an acquired psychiatric disorder may be 
established.  Here, the Board finds that for the reasons 
previously discussed, the opinion rendered by the examining 
VA audiologist in May 2002 is to be accorded greater weight 
in adjudicating the veteran's claim for service connection.  

The Board further recognizes that the veteran has offered 
statements to the effect that his diagnosed bilateral hearing 
loss and tinnitus were incurred in or as a result of his 
active service.  As a layperson, however, lacking in medical 
training and expertise, the veteran is not competent to 
address issues requiring an expert medical opinion, to 
include medical diagnoses or opinions as to etiology.  See 
generally Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  What 
is missing here is a medical opinion, supported by a 
plausible rationale that the veteran's diagnosed bilateral 
hearing loss and tinnitus were incurred as a result of 
exposure to acoustic trauma in service.  Absent such an 
opinion, the veteran's appeal must be denied.  

In reaching the above determination, the Board has considered 
the doctrine of reasonable doubt.  As the preponderance of 
the evidence is against the veteran's claim, and not in 
equipoise, such doctrine is not for application here.  See 
Gilbert v. Derwinski, 1 Vet. App. 61 (1991).  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



